Van Brunt, P. J.
It does not seem necessary to discuss at large the questions presented upon this appeal. The facts are distinctly stated in the opinion of the court below, and the grounds upon which the relief should be refused to the plaintiff are there correctly set forth. The cases of Stokes v. Allen, 9 N. Y. Supp. 846, (decided at the May term of this court,) and Richardson v. Richardson, 8 N. Y. Supp. 52, also serve to illustrate the correctness, of the conclusions arrived at. The judgment should be affirmed, with costs. All concur.